Citation Nr: 1010442	
Decision Date: 03/19/10    Archive Date: 03/31/10

DOCKET NO.  06-14 018A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for right 
hip arthritis.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a post operative left inguinal hernia.

3.  Entitlement to service connection for a back disorder.

4.  Entitlement to service connection for residuals of a 
groin cyst.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from June 1978 to November 
1988.

This matter comes before the Board of Veterans' Appeals 
(Board) from March 1994 and July 2005 rating decisions of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Waco, Texas.  

Initially, the Board notes that while the Veteran in his 
August 2009 VA Form 9 had requested a hearing before a 
Veterans' Law Judge sitting at the RO, he thereafter failed 
to show for the hearing that was scheduled for him in 
February 2010.  The Veteran did not thereafter provide VA 
with good cause for failing to show for his hearing.  
Therefore, the Board finds that it may adjudicate the appeal 
without further regard to the Veteran's hearing request 
because such request is now deemed withdrawn. 

As to the claim of service connection for a lung disorder, 
the Board finds this issue is not in appellate status because 
in August 2009 the claimant withdrew this claim.  See 
38 C.F.R. § 20.204(b) (2009) (a substantive appeal may be 
withdrawn at any time before the Board promulgates a 
decision).

As to the claim for an increased rating for a right foot 
disability, the Board find this issue is not in appellate 
status because in October 2008 the RO notified the Veteran 
that he had failed to timely perfect his appeal as to the 
rating claim and the claimant did not appeal that finding.  
See 38 C.F.R. §§ 20.200, 20.302(c) (2009) (an appeal requires 
a notice of disagreement and a timely filed substantive 
appeal after issuance of a statement of the case); Roy v. 
Brown, 5 Vet. App. 554, 556 (1993) (if the claimant fails to 
file a substantive appeal in a timely manner, and fails to 
timely request an extension of time, "he is statutorily 
barred from appealing the RO decision").  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As to all the issues on appeal, the Board notes that 
treatment records starting in 2001 show that the Veteran is 
in receipt of Social Security Administration (SSA) disability 
benefits.  However, a review of the record on appeal fails to 
show that these records have been obtained and associated 
with the claims files.  Therefore, the Board finds that a 
remand is required to obtain these records.  See 38 U.S.C.A. 
§ 5103A(b) (West 2002); Dixon v. Gober, 14 Vet. App. 168, 171 
(2000) (holding that VA has a duty to acquire both the 
Veteran's SSA decision and the supporting medical records 
pertinent to the SSA claim).  

In this regard, VA treatment records also note that the 
Veteran receives treatment at Baylor Hospital.  However, a 
review of the record on appeal fails to show that these 
records have been obtained and associated with the claims 
files.  Therefore, the Board finds that while the appeal is 
in remand status an attempt should also be made to obtain 
these records.  See 38 U.S.C.A. § 5103A(b); Ivey v. 
Derwinski, 2 Vet. App. 320, 323 (1992) (holding that when 
reference is made to pertinent medical records, VA is on 
notice of their existence and has a duty to assist the 
veteran to attempt to obtain them).  

As to the claim of service connection for residuals of a back 
disorder, given the fact that the in-service record is 
positive for complaints and treatment for multiple back 
injuries and the post-service record is also positive for a 
back disorder, as well as the fact that the Veteran is 
competent and credible to report that he had had a problem 
with his back since service, the Board finds that while the 
appeal is in remand status the Veteran should be provided 
with a VA examination to ascertain the origins of any current 
back disorder.  See 38 U.S.C.A. § 5103A(d) (West 2002); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006); Charles v. 
Principi, 16 Vet. App. 370 (2002).

As to the claim of service connection for residuals of a 
groin cyst, given the fact that the in-service record is 
positive for complaints and treatment for a cyst, the Board 
finds that while the appeal is in remand status the Veteran 
should also be provided with a VA examination to ascertain if 
he has any residuals from that cyst including a scar.  Id.

As to the application to reopen the claim of service 
connection for residuals of a post operative left inguinal 
hernia as well as for service connection for residuals of a 
groin cyst and a back disorder, the Board finds that a remand 
is also required because the Veteran has not as yet been 
provided with 38 U.S.C.A. § 5103(a) (West 2002) notice in 
accordance with the United States Court of Appeals for 
Veterans Claims (Court's) holding in Dingess v. Nicholson, 
19 Vet. App. 473 (2006) and, as to the claim to reopen, 
notice in accordance with the Court's holding in Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

As to the application to reopen the claim of service 
connection for residuals of a post operative left inguinal 
hernia as well as for service connection for residuals of a 
groin cyst and a back disorder, the Board also finds that a 
remand is required for the issuance of a supplemental 
statement of the case (SSOC) because additional pertinent 
evidence has been received by the RO as to these claims since 
the February 1994 statement of the case.  See 38 C.F.R. 
§ 19.31 (2009).  

As to the application to reopen the claim of service 
connection for residuals of a post operative left inguinal 
hernia, the agency of original jurisdiction should be mindful 
of the fact that the regulations governing claims to reopen 
found at 38 C.F.R. § 3.156 have changed since the Veteran 
filed his application to reopen in February 1994 and 
therefore the SSOC and VCAA letter must provide him notice of 
the regulation governing claims to reopen as it existed in 
1994 and the agency of original jurisdiction must apply that 
regulation when readjudicating the claim.  See Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003). 

Accordingly, the appeal is REMANDED to the RO/AMC for the 
following actions:

1.  The RO/AMC should obtain from the SSA 
the records pertinent to the appellant's 
claim for SSA disability benefits as well 
as the medical records relied upon 
concerning that claim.  Efforts to obtain 
the requested records should be ended 
only if it is concluded that the records 
sought do not exist or that further 
efforts to obtain those records would be 
futile.  All actions to obtain the 
requested records should be documented 
fully in the claims files.  Thereafter, 
the Veteran should be notified in writing 
if the records are unavailable.  Because 
these are Federal records, if they cannot 
be located or no such records exist, a 
memorandum of unavailability must be 
associated with the claims files.

2.  The RO/AMC, after obtaining an 
authorization from the Veteran, should 
obtain and associate with the claims 
files all of his records from Baylor 
Hospital.  If the records are not 
available, or if the search for the 
records yields negative results, that 
fact should clearly be documented in the 
claims files, and the claimant notified 
in writing.  

3.  After undertaking the above 
development to the extent possible, the 
RO/AMC should make arrangements with an 
appropriate VA medical facility for the 
Veteran to be afforded a dermatological 
examination.  The claims folders are to 
be provided to the examiner for review in 
conjunction with the examination.  After 
a review of the record on appeal and an 
examination of the claimant, the examiner 
should provide an opinion as to whether 
it is at least as likely as not that the 
claimant has any residuals of the in-
service groin cyst including a scar.

The examiner is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship; less likely weighs against 
the claim.  

4.  After undertaking the above 
development to the extent possible, the 
RO/AMC should make arrangements with an 
appropriate VA medical facility for the 
Veteran to be afforded an orthopedic 
examination.  The claims folders are to 
be provided to the examiner for review in 
conjunction with the examination.  After 
a review of the record on appeal and an 
examination of the claimant, the examiner 
should provide answers to the following 
questions:

i.  What are the diagnoses for all 
of the Veteran's current back 
disorders?

ii.  As to each diagnosed disorder, 
is it at least as likely as not due 
to his military service, including 
the documented in-service back 
injuries?

iii.  If the Veteran's back 
disorders include arthritis, is it 
at least as likely as not that the 
arthritis manifested itself to a 
compensable degree in the first 
post-service year?

The examiner is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship; less likely weighs against 
the claim.  

5.  As to the application to reopen the 
claim of service connection for residuals 
of a post operative left inguinal hernia 
as well as for service connection for 
residuals of a groin cyst and a back 
disorder, the RO/AMC should thereafter 
provide the Veteran with Veterans Claims 
Assistance Act of 2000 (VCAA) notice in 
accordance with the Court's holding in 
Dingess, supra; 38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. § 3.159 
(2009).  As to the application to reopen 
a claim of entitlement to service 
connection for residuals of a post 
operative left inguinal hernia, the VCAA 
notice must also include notice of 
38 C.F.R. § 3.156 (1994) and notice in 
accordance with the Court's holding in 
Kent, supra, including, among other 
things, the reason for the prior final 
denial of this claim in the March 1993 
rating decision.  

6.  The RO/AMC should thereafter 
readjudicate the claims.  As to the 
application to reopen a claim of 
entitlement to service connection for 
residuals of a post operative left 
inguinal hernia, such readjudication must 
apply 38 C.F.R. § 3.156 (1994) and as to 
the application to reopen a claim of 
entitlement to service connection for 
right hip arthritis such readjudication 
must apply 38 C.F.R. § 3.156 (2009).  If 
any of the claims remain denied, the 
RO/AMC should provide the Veteran with a 
SSOC which, among other things, discusses 
all evidence received by the RO since the 
February 1994 statement of the case and 
provides notice of 38 C.F.R. § 3.156 
(1994) as to the application to reopen a 
claim of entitlement to service 
connection for residuals of a post 
operative left inguinal hernia.  After 
providing the Veteran with adequate time 
to respond to the SSOC, the appeal should 
be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

